 4DECISIONSOF NATIONALLABOR RELATIONS BOARDNewark Typographical Union No. 103 a/w Interna-tional Typographical Union,AFL-CIOand Eliza-bethDaily Journal,aDivision ofMid-AtlanticNewspapers and Newark Newspaper Pressmen'sUnion No. 8 a/w International Printing and Graph-icCommunications Union,AFL-CIO. Case 22-CD-266August 27, 1975DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Elizabeth Daily Journal, a Divi-sion of Mid-Atlantic Newspapers, alleging that New-ark Typographical Union No. 103 a/w InternationalTypographical Union, AFL-CIO, herein called Re-spondent, had violatedSection 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer to assigncertainwork to employees represented by Respon-dent rather than to employees represented by New-ark NewspaperPressmens'Union No. 8 a/w Interna-tional Printing and Graphic Communications Union,AFL-CIO, herein called Stereotypers.A hearing was held before Hearing Officer Mit-chell Kraus on April 14, 15, and 24, 1975, at Newark,New Jersey. All parties appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine andcross-examinewitnesses, and to adduce evi-dence bearing upon the issues. Thereafter, briefswere filed by the Employer, Respondent, and Stereo-typers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings madeat the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.BUSINESSOF THE EMPLOYERThe Employer, Elizabeth Daily Journal, a DivisionofMid-Atlantic Newspapers, a New Jersey corpora-tion, is engaged in the publication of a daily newspa-per.During the past 12-month period, the Employersubscribed to various interstate news services includ-ing the Associated Press, published various syndicat-ed features including columns by Ann Landers andWilliam Buckley, advertised various nationally soldproducts including automobiles manufactured by theAmerican Motors Corporation and the Ford MotorCompany, and received gross revenue from its pub-lishing operations in excess of $200,000 and derivedrevenue in excess of $50,000 from its sale or perfor-mance of services for customers located outside theState of New Jersey. The parties stipulated and wefind that the Employer is engaged in commerce with-in the meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Respon-dent Newark Typographical Union No. 103 a/w In-ternationalTypographicalUnion, AFL-CIO, andNewark Newspaper Pressmens' Union No. 8 a/w In-ternational Printing and Graphic CommunicationsUnion, AFL-CIO, are labor organizations within themeaning of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe present dispute involves the Employer's news-paper facility in Elizabeth, New Jersey, where theEmployer is in the process of transition from usinghot type method, which it used exclusively prior toApril 1974, to cold type method which it is adoptingto publish its newspaper. Under the hot type method,linotype operators punched out lead characters inlines of type which were assembled in a metal frameor chase. A zinc engraved plate of photographs,which was prepared by independent contractors, wasplaced into the chase. Jobbers prepared advertise-ments by flat casting or cardboard like mats whichcontained the ad in relief. A flat lead plate was pro-duced from the mat and placed in the chase. Thelinotype work and assembling of the newspaper pagein a chase was done in the composing room whereemployees are represented by Respondent, while theflat casting operation was performed in the stereo-type department by employees represented by Ste-reotypers. The completed chase was taken by hand-truck to the stereotype department where an imageof the lead page was produced in relief from a matfrom which a curved lead plate was formed. Suchplate was attached directly to the presses for printing.Beginning in April 1974, the Employer introducedcamera and NAPP equipment from which a plasticplate containing the image of photographsin relief220 NLRB No. 2 NEWARK TYPOGRAPHICAL UNION NO. 1035form could be produced, and the plate was insertedintothe hot typechase.As a result of the new meth-od, the Employerno longer sendsphotographs to in-dependent contractors for the production of zinc en-graved plate.The Employer began to receiveadvertisementson paper rather than a mat, and, withthe useof thecameraand NAPP equipment, a plas-tic plate is then produced directly from the papercontainingthe ad and placed in the hot type chase.Although the Employer began to receive fewer ad-vertisementson cardboard-type mats and the flatcasting wasgradually phased out, the Employer con-tinued to produce the paper through the hot typemethod.The Employer began producing some pages ofcopy and full-pageadvertisements through the coldtype method in January 1975. In lieu of punchingcopy on a linotype machine, copy is keypunched intoa computer which prints the copy on photocomposi-tion paper. Such paperis cutby arazor and is affixedto a grid or paper backing. Through the use of thenew cameraequipment, photographs and advertise-ments arereproduced on photosensitive paper andthe end product is a velox which is affixed to thegrid.Under the hot type process a plastic plate isplaced in themetal chase.This plastic plate is pro-duced bythe same cameraequipment which pro-duces the velox.When the grid is completed a fully composed pageknown as a pasteup is formed. Through the use ofthe cameraequipment and NAPP platemakingequipment, a plastic plate containing the image ofthe fully pasted-up page is formed. The plastic plateis presently sent to the stereotype department wherea cardboard-type mat and a curved lead plate areproduced. At the time of the hearing the stereotypedepartment received hot type pages in a chase andcold type pages on a plastic plate. From the chase orplastic plate, the stereotype department produces acurved lead plate to be placed on the press for print-ing.The Employer planned to produce all pagesthrough the cold type process beginning in May1975. Also, the Employer planned to use the cameraand NAPP equipment for the production of a plasticplate to be placed directly on the presses. After theimplementationof this new process, the stereotypedepartment will be eliminated as it will no longer benecessary to produce a curved lead plate.B. The Work in DisputeThe work in dispute involves the performance ofall camera and all NAPP plate-making equipmentutilized in the publication of a newspaper at theEmployer's facility in Elizabeth, New Jersey.C. Contentions of the PartiesThe Employer argues that the work in disputeshould be awarded to employees represented by Re-spondent because of the terms of the applicable col-lective-bargaining agreements;Employer's assign-ment and preference; economy and efficiency of theEmployer's business operations; skill, training, andexperience; similarity of work in dispute to work cur-rently done by employees; and industry and areapractice.Respondent contends that, during contract negoti-ations, the Employer granted it work jurisdictionover photoengraving and camera operations and thata contract was signed, effective September 27, 1973,toDecember 31, 1975. Respondent also contendsthat ever since the NAPP platemaking process wasinstalled in April 1974 the work in dispute has beenperformed by Respondent's members; that the ste-reotypers have never performed the camera work atthe Employer's premises; and that Stereotypers is es-topped from asserting its claim by virtue of a priorproceeding before the Board and its withdrawalthereof and its execution of its present contract with-out the inclusion of language covering the disputedwork.Stereotypers contends that there was no valid, -le-gitimate threat to strike by Respondent which wasintended to coerce the Employer in the assignment ofthe camera and NAPP platemaking machinery oper-ations; that Respondent notified the Employer byletter of March 12, 1975, in an attempt to precipitatea 10(k) hearing and circumvent the arbitration de-mand made by Stereotypers by letter dated March 5,1975; that the language in the collective-bargainingagreement between Stereotypers and the Employermandates that the operation of the camera andNAPP platemaking machinery used for the manufac-turing of direct printing plates be assigned to em-ployees of the stereotype department; and that Re-spondent did not communicate in any other mannera threat to strike, did not take a local strike vote, anddid not notify the president and executive council ofthe International as required by its by laws.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthe parties have not agreed on a method for the vol-untary adjustment of the dispute. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties have submitted no evidence that theyhave adjusted or agreed on any method for the ad-justment of the present work dispute.The record shows that Respondent's counsel wrotea letter to the Employer's publisher dated March 12,1975, which contained the following:This is to confirm the Union's claim of workjurisdiction covering the Knapp plate makingwork and camera work related to same beingperformed by your newspaper. This work iswithin our work jurisdiction, is being performedby us, and any action taken by the Companyadverse to or inconsistent with our work juris-diction will result in strike action by our mem-bers, or such other economic sanctions and ac-tions as the Union considers appropriate.From the foregoing we find that Respondentthreatened, in writing, to take strike action or suchother economic sanctions it considered appropriate,and that on the basis of such threat thereis reason-able cause to believe that Section 8(b)(4)(D) has beenviolated and that the case is properly before theBoard for determination under Section 10(k) of theAct.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmativeaward of the disputed work af-ter giving due consideration to all relevant factorsinvolved. The Board has held that its determinationin a jurisdictional dispute is an act of judgment basedon commonsense and experience reached by balanc-ing those factors involved in a particular case.'1.Certifications and collective-bargainingagreementsThe parties stipulated, and we find, that there is nooutstanding Board certification or award as to thedisputed work involved herein.The Employer is a party to an agreement with Re-spondent effective September 27, 1973, to Decem-ber 31, 1975, which provides in section 2-11, "AllCamera work, post-camera, darkroom and negativepreparation work including opaquing, stripping andmasking shall be under the jurisdiction of the Unionand such work shall be performed only by journey-men and apprentices under the terms of this agree-ment. Press plate is not included in jurisdiction."Stereotypers agreement with the Employer coversa period from October 1, 1973, until September 30,1975. However, such agreement was not signed until' International AssociationofMachinists,Lodge No 1743, AFL-CIO (J. AJones ConstructionCompany),135 NLRB 1402 (1962).February 10, 1975. The second paragraphin section12 of suchagreementprovides, "Should the Pub-lisher signatory hereto install within the jurisdictionof the Union as herein defined any machinery and/or equipment as a substitute for an addition to themachinery and/or equipment now being manned byStereotypers, such Publisher shall recognize the juris-diction of the Union over such machinery and/orequipment and shall make no other contract coveringsuch work."Although Respondent and Stereotypers contendthat their respective contracts cover the work in dis-pute,it is clearthat neither contract specifically re-fers to such work. Thus, it would appear that neithercollective-bargainingagreementis relevant in mak-ing adetermination herein.2.Company and industry practicesThe record shows that the Employer has been uti-lizing the camera and NAPP equipment since April1974 and that since that time members of Respon-dent have been performing all work on this equip-ment.Additionally, the record shows that, after auto-mation occurred at various New Jersey newspaperpublishers, the camera workwas assignedto affiliatesof Respondent and the platemaking to Stereotypersat one newspaper. At another newspaper the cameraand platemaking functionswere assignedto affiliatesof Respondent. After the introduction of a photoen-graving process at one newspaper, the making of zincengraved plates wasassignedto Stereotypers, whileat two other newspapers the workwas assigned toaffiliatesof Respondent. An International represen-tativeof the International Typographical Union,Frank Cremonesi, testified that in 58 newspapersthroughout the Nation where the publisher intro-duced plastic plates the work was assigned to affili-ates ofRespondent.Although industry practice is somewhat mixedand, therefore, inconclusive, it would appear that thefactor of company practice favors theassignment ofthe disputed work to the Employer's employees whoare membersof Respondent Newark TypographicalUnion No. 103. Accordingly, we find that companypractice favors the continuedassignmentof the workto the Employer's employees represented by Respon-dent.3.Relative skills, economy, and efficiency ofoperationsThe record shows that there are presently 53 mem-bers of Respondent employed by the Employer andthat 14 such members have received training in the NEWARK TYPOGRAPHICAL UNION NO. 103operation of the camera and NAPP equipment.Krenz, the Employer's publisher, testified that atrainingperiod of 3 to 4 weeks is required to operatethe cameraand NAPP equipment but that experi-ence for 1 year was needed to become fully compe-tent inall facets of the disputed work. Although theonly formaltraininggiven to Respondent's memberswas instructionfrom a NAPP representative who re-mainedat the Employer's facility for several days,the Employer has given only Respondent's membersan opportunity to work on the new machinery.While the record contains testimony that a mem-ber of Stereotypers, an employee of the Employer,stated that he received training in the operation ofthe camera equipment each Sunday from May toAugust 1974 at another newspaper, and performedcamera functions in producing such newspaper onapproximately six occasions when he acted as a sub-stitute, the record also shows that the member of Ste-reotypers did not operate the NAPP platemakingequipment because such newspaper did not utilizesuch process.As to the economy and efficiency of operationsfactors, there is testimony that two employees in ap-proximately 2 hours could produce the plastic platesof each pasted-up page to be used directly on thepress, that the work flow would be irregular, and thattherefore two employees would not be needed for 2continuous hours. Also, there is testimony that twoor three employees on the night shift and two em-ployees on the day shift would be needed to performallNAPP and camera functions. However, these em-ployees would not be needed to perform these func-tions foran entireshift.The record shows that, byassigningthe disputed work to Respondent, the Em-ployer canalso assignemployees performing cameraand NAPP platemaking functions to perform othertasks in the composing room.Thus, it would appear that the factor of efficiencyof operation favors theassignmentof the disputedwork to the Employer's employees who are membersof Respondent.4.Loss of jobsThe Employer's publisher testified that during thepast year two stereotypers had been laid off. Also, hetestified that, when the Employer begins to produceNAPP plastic plates, he intends to eliminate the ste-reotype department. However, there is a possibilitythat other jobs might be found for some of the fiveemployeeswho presently work in the stereotype de-partment.The Employer's plant manager testified that, if thecamera and NAPP functions were not assigned to7Respondent, the Employer would lay off four or fiveof Respondent's members.Thus, the record is unclear as to whether the mem-bers of Respondent or the members of Stereotyperswould be subjected to the greatest loss of jobs. There-fore, the factor of loss of jobs is inconclusive and notrelevant herein.ConclusionsHaving considered all pertinent factors, we con-clude that the factors, including company practiceand efficiency of operations, favor awarding thework to the employees of the Employer who are pres-ently performing the disputed work, and we shall de-termine that they are entitled to perform the work indispute. In making this determination, we are assign-ing the disputed work to members of Newark Typo-graphical Union No. 103 a/w International Typo-graphical Union, AFL-CIO, but not to that Unionor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing facts and the entire record in this proceed-ing, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees of Elizabeth Daily Journal, a DivisionofMid-Atlantic Newspapers, who are currently rep-resented by Newark Typographical Union No. 103a/w International Typographical Union, AFL-CIO,are entitled to the performance of all camera and allNAPP platemaking equipment utilized in the publi-cation of a newspaper at the Employer's facility inElizabeth, New Jersey.MEMBER FANNING,dissenting:Iwould quash the notice of hearing in this case.Contrary to the findings of the majority, and inagreement with the Newark Newspaper Pressmens'Union No. 8, I would find that there was no validand legitimate threat to strike by Respondent whichcould or would coerce the Employer in assigning thedisputed work.While I am aware that in a 10(k) proceeding it isonly necessary that there exist reasonable cause tobelieve that Section 8(b)(4)(D) has been violated,whether by threat or by conduct, I am also of theview that reasonable cause cannot be based on anagreement between two of the parties in such pro-ceeding to manufacture a threat for the convenienceof placing the issue before the Board for its award ofthe disputed work. While the record here does notpermit a finding that the parties voluntarily created 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances which placed the dispute: beforethe Board, it is clear that the Employer was notcoerced by the written threats; that the members ofRespondent were already performing the disputedwork; and that Respondent did not follow its re-quired strike procedures, thereby giving rise to theissue of its sincerity in issuing the threat.Also, suspect herein is the timing of Respondent'sthreat, occurring as it did 7 days after the Stereotyp-ers letter seeking arbitration of the Employer's trans-fer of the operation of producing direct printingplates to employees in the composing room repre-sented by Respondent. The alleged strike threat heredid not elicit the response usually associated with anemployer who, once threatened, seeks redress of hisgrievances before the Board, since the Employer hereproceeded to file a charge against Respondent onlyafter it had unsuccessfully attempted to file chargesagainst the Stereotypers.The record also shows that Respondent did notfollow the procedures required by its bylaws and thelaws of its International. Such laws require that localunions notify the president and executive council, thelatter having the authority to order a strike. Also, amajority of the local's members present, at a meetingcalled for the purpose of voting whether to strike,must vote in favor of a strike. A reasonable inferencecan be drawn herein that the alleged written threat tothe Employer that Respondent would strike was nomore than a facade, and that the Employer could nothave reasonably felt threatened by Respondent'swholly innocuous strike threat.Accordingly, as the record shows that the Employ-er could not have reasonably felt threatened byRespondent's written but evasive threat, and as Re-spondent did not in any other way threaten to strikethe Employer, I would quash the notice of hearing inthis case.